Citation Nr: 1817507	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-35 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the right knee.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from January 1996 to January 2011.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   


FINDINGS OF FACT

1.  On July 22, 2013, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he did not wish to continue the appeal as to the claim for entitlement to service connection for bilateral hearing loss.  

2.  On January 24, 2018, prior to the promulgation of a decision by the Board, the Veteran's representative indicated in a written statement that the Veteran did not wish to continue the appeal as to the claims for entitlement to higher initial evaluations for degenerative changes of the left and right knees. 


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the notice of disagreement as to the appeal of the claim for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017). 

2.  The criteria for the withdrawal of the Substantive Appeal as to the appeal of the claims for entitlement to higher initial ratings for degenerative changes in the right and left knees have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C. § 7104 (West 2012); 38 C.F.R. § 20.101 (2017).  Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn as to any or all issues involved in the appeal.  Withdrawal may be made by the Veteran or by his authorized representative.  Until the appeal is transferred to the Board, an appeal withdrawal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  A withdrawal received by the Board after the Board issues a final decision under Rule 1100(a) (§ 20.1100(a) of this part) will not be effective.  38 C.F.R. § 20.204.

On July 22, 2013, prior to the promulgation of a decision by the Board, the Veteran indicated in a written statement that he did not wish to continue the appeal as to the claim for entitlement to service connection for bilateral hearing loss.  He did so by signing the report of a conference held by a Decision Review Officer.

On January 24, 2018, prior to the promulgation of a decision by the Board, the Veteran's representative submitted a statement indicating that the Veteran wished to withdraw his appeal as to the claims for entitlement to higher initial evaluations for degenerative changes of the left and right knees.  

There is no allegation of error of fact or law remaining for appellate consideration at this time.  Accordingly, the appeals are dismissed. 







(Continued on the next page)

ORDER

The appeal of entitlement to service connection for bilateral hearing loss is dismissed.  

The appeal of entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the right knee is dismissed.  

The appeal of entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the left knee is dismissed.  




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


